PER CURIAM.
This Petition for Writ of Certiorari seeks review of an order of the Florida Industrial Commission affirming a compensation order of the Deputy Commissioner. We have examined the record, read the briefs and heard oral argument. In our opinion the findings of the Deputy Commissioner are supported by competent, substantial evidence. His order contains adequate findings; and the award of attorneys’ fees, which was stipulated to be set by the Deputy Commissioner, without further proofs, while high, is not grossly excessive under *316Hastings v. City of Fort Lauderdale, Fla., 178 So.2d 106.
The Petition is denied.
THOMAS, Acting C. J., DREW and CALDWELL, JJ., and SACK Circuit Judge, concur.
ROBERTS, J., dissents.